Citation Nr: 1527232	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1966 to December 1969.

This appeal derived from a downstream element of a claim to reopen service connection for PTSD that was received in October 2012.  This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 5, 2012 (the day the claim was received by VA).  The Veteran entered a notice of disagreement with the initial disability rating assigned.  

In July 2014, the Veteran testified at a Board videoconference hearing at the local RO in Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2014 written statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, chronic sleep impairment, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, irritability, intrusive thoughts, flashbacks, avoidance of crowds, difficulty concentrating, panic attacks once a month, and hypervigilance. 

2.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in November 2012, prior to the initial adjudication of the claim in February 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, a copy of the July 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in November 2012.  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a higher initial rating for PTSD.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

At the July 2014 Board hearing, the Veteran testified that his nightmares and sleep impairment had worsened during the course of this appeal.  The Board finds that the November 2012 VA examination report, in connection with the other evidence of record (including the Veteran's report of his current symptomology at the July 2014 Board hearing), accurately reflects the Veteran's psychiatric symptoms and level of social and occupational impairment throughout the initial rating period (including any additional sleep impairment since the November 2012 VA examination).  As such, the Board finds that additional VA examination is not required and the Board may render a decision based on the evidence of record.

The Veteran testified at a hearing before the Board in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the PTSD, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran presented evidence of symptoms and occupational and social impairments due to the PTSD, and there is additionally medical evidence reflecting the severity of the PTSD, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.
  
The Veteran is in receipt of a 30 percent initial disability rating for the service-connected PTSD from October 5, 2012 (the date the claim was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than those contemplated by the 30 percent initial disability rating assigned.  See February 2014 notice of disagreement.  At the July 2014 Board hearing, the Veteran testified that his nightmares and sleep impairment had worsened during the course of this appeal.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9411.

At the July 2014 Board hearing, the Veteran denied receiving treatment for PTSD.  See Board hearing transcript p. 2.  The VA treatment records associated with the claims file also reflect that the Veteran has not received mental health treatment during any part of the initial rating period.  See also November 2012 VA examination report.

A November 2012 VA examination report notes that the Veteran was engaged to be married, kept in touch with his children, and was friendly with neighbors.  The Veteran reported daily intrusive thoughts, nightmares, flashbacks, avoiding crowds, irritability, difficulty concentrating, and hypervigilance.  The Veteran reported that his current relationship has been affected by his PTSD symptoms and he has a hard time getting close to people in general.  The VA examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, with normal routine behavior, self-care, and conversation and assigned a GAF score of 61.

At the July 2014 Board hearing, the Veteran testified that he is currently working part-time performing construction maintenance work and had been working full-time until he was fired following a surgery.  The Veteran testified that his previous employer had accommodated his PTSD by letting him work mostly alone.  The Veteran reported that his home life and relationship with his wife was "pretty good," but there are times he becomes angry for no reason.  

The Veteran reported tending to isolate himself from others and avoiding crowds, but that he would go out with his spouse and to shop by himself though he tried to time his trips so as to avoid large crowds.  The Veteran reported that his home is isolated from other people.  The Veteran endorsed panic attacks once a month, a depressed mood that comes every few days, suspiciousness, and experiencing flashbacks.  The Veteran testified that his symptoms had worsened slightly since 2012 with his nightmares becoming slightly more frequent and increased difficulty sleeping.     

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, chronic sleep impairment, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, irritability, intrusive thoughts, flashbacks, avoidance of crowds, difficulty concentrating, panic attacks once a month, and hypervigilance, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411 that was initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9411).  

As noted above, the Veteran has not sought any mental health treatment for the service-connected PTSD.  At the July 2014 Board hearing, the Veteran testified that he was coping with the PTSD on his own.  Review of the VA treatment records and VA examination report note that the Veteran did not have flattened affect, impairment of short-term or long-term memory, panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.      

Further, the Board finds that, to the extent the Veteran's PTSD has been manifested by intrusive thoughts, hypervigilance, flashbacks, difficulty concentrating, and avoidance of crowds, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Intrusive thoughts, hypervigilance, and flashbacks are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Intrusive thoughts, hypervigilance, and flashbacks can result in increased feelings of anxiety and suspiciousness.  

The Board also finds that difficulty concentrating is like mild memory loss to the extent that both psychiatric symptoms can result in occupational impairment due to the inability to concentrate or remember information and are impairment of thought processes.  See Mauerhan, supra.  The avoidance of crowds endorsed by the Veteran is a form of social impairment; however, at the Board hearing, the Veteran testified that, despite these avoidance symptoms, he goes out with his spouse and to shop by himself.  As such, the Board finds that the social impairment caused by this symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.     

Further, the November 2012 VA examination report notes that the Veteran denied current suicidal or homicidal ideation, intent, or plan, thought processes were logical, there was no indications of delusions or hallucinations, and insight and judgment were intact.  The VA examiner opined that the Veteran's PTSD was of mild severity because the Veteran reportedly maintained successful employment until recently.  While the VA examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships (specifically with regard to the relationship between the Veteran and his fiancé), the other evidence of record reflects that the Veteran is now married to, and lives with, his then-fiancé.  At the July 2014 Board hearing, the Veteran reported a generally good relationship with his spouse.    

Additionally, to the extent that the Veteran's PTSD has been manifested by irritability, the evidence of record does not reflect unprovoked irritability with periods of violence (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9411).  At the July 2014 Board hearing, the Veteran testified that he will become angry for no reason, but did not indicate that this anger/irritability was accompanied by periods of violence.  Nor does the other evidence of record reflect otherwise.  The Board finds that the degree of irritability does not more nearly approximate the criteria for a 70 percent rating (occupational and social impairment in most areas), but rather reflects a lesser degree of social and occupational impairment.     

The Board has weighed and considered the GAF scores during the initial rating period, specifically the GAF score of 61 assigned by the November 2012 VA examiner.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  The Board finds that the GAF score, when read together with the other evidence of record, specifically the November 2012 VA examiner's opinion that the Veteran's PTSD symptoms are manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, reflects that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected PTSD, more nearly approximating the criteria for a 30 percent disability rating under Diagnostic Code 9411 for the entire appeal period.  38 C.F.R. § 4.130.

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted for any part of the initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depressed mood, chronic sleep impairment, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, irritability, intrusive thoughts, flashbacks, avoidance of crowds, difficulty concentrating, panic attacks once a month, and hypervigilance.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, as noted above, the Board finds that the symptoms of intrusive thoughts, hypervigilance, and flashbacks are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  The Board also finds that difficulty concentrating is like mild memory loss to the extent that both psychiatric symptoms can result in occupational impairment due to the inability to concentrate or remember information and are impairments of thought processes.  

Next, avoidance of crowds is in itself a symptom of social impairment because it limits interaction with others.  The symptom of irritability associated with the Veteran's PTSD is contemplated by the rating criteria (in the 70 percent rating criteria); however, in this case, the Board has found that the degree of irritability does not more nearly approximate the criteria for a 70 percent rating (occupational and social impairment in most areas), but rather reflects a lesser degree of social and occupational impairment.     

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the July 2014 Board hearing, the Veteran testified that he currently works part-time performing construction maintenance work.  While the Veteran testified that, when he had been working full-time, his employers accommodated his PTSD by letting him work mostly alone, the Veteran has not contended that he was or is unemployable due the service-connected disabilities.  Further, at the July 2014 Board hearing, the Veteran indicated that he was terminated from his previous employment because of a (non-service-connected) surgery.  After this, the Veteran testified that he decided to retire.  See also November 2012 VA examination report.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


